Exhibit 10.3

[g254271kii001.jpg]

 

September 1, 2011

 

Timothy A. Peach

Chief Financial Officer and Treasurer

Oncure Medical Corp.

188 Inverness Drive West, Suite 650

Englewood, CO  80112

 

Re:          Retention Bonus

 

Dear Tim:

 

I am pleased to inform you that the Compensation Committee of the Board of
Directors of OnCure Holdings, Inc. has determined to provide you with a special
bonus opportunity as described below.  The Committee considers your continued
contributions important to the success of Oncure Medical Corp. (the “Company”)
and has established the bonus opportunity in order to reinforce and encourage
your continued dedication and focused efforts.

 

In the event that you remain continuously employed with either the Company or
any of its successors through the earlier of:  (i) September 1, 2012; (ii) your
termination of employment without Cause (as defined in your employment agreement
with the Company), you shall be entitled to receive a one-time cash bonus of
$85,833 (i.e., one third of your current base salary), subject to applicable
withholding (the “Bonus”).  The Bonus will be paid on the first regular payroll
date following the date the Bonus is earned, but in no event later than
September 15, 2012.

 

The Bonus shall not affect your right to any severance or other bonuses that may
be payable to you by the Company, whether or not pursuant to your employment
agreement with the Company.  Any amounts earned under this agreement will also
be excluded from the definition of EBITDA under any Executive Incentive Program
(“EIP”).

 

This agreement sets forth our entire understanding and supersedes all prior
agreements, promises, covenants, arrangements, communications representations or
warranties, whether oral or written, by any officer, employee or representative
of the Company in respect of the subject matter contained herein, including,
without limitation, any offer letter, bonus or severance agreement between you
and the Company.  In addition, nothing contained in this letter agreement shall
confer upon you any right to continue in the Company’s employ or interfere in
any way with the at-will nature of your employment.

 

[Signature Page Follows]

 

[g254271kii002.jpg]

 

--------------------------------------------------------------------------------


 

Please sign and return to the Company a copy of this letter, which shall then
constitute our agreement on this subject.

 

Sincerely,

 

 

 

/s/ L. Duane Choate

 

 

 

L. Duane Choate

 

President and CEO

 

 

 

Accepted and agreed:

 

 

/s/ Timothy A. Peach

 

Date:

September 1, 2011

 

2

--------------------------------------------------------------------------------